EU-Turkey relations (debate)
The next item is the Council and Commission statements on EU-Turkey relations.
President-in-Office of the Council. - (PT) Mr President, Commissioner, ladies and gentlemen, the Presidency would firstly like to thank the European Parliament, and in particular Mrs Oomen-Ruijten, for the motion for a resolution on EU-Turkey relations.
The Presidency acknowledges and welcomes Parliament's active engagement with the enlargement process as a constructive contribution to the general debate on enlargement and Turkey's accession process in particular. There is no doubt that every debate offers a useful opportunity for creating awareness of Turkey's accession process, engaging the citizens of Member States and Turkey in this process and supporting the Turkish Government in its accession path.
I can assure you that we pay particular attention to the views of the European Parliament. In a few days the Commission will present its regular progress report on Turkey's accession process. The Council will examine and assess this report very carefully.
In the meantime, I would like to briefly mention a few points in this phase of Turkey's accession negotiations. We are of the opinion that the recent elections in Turkey demonstrated the wish of the Turkish people for democracy, stability - both political and economic - and progress.
We also welcome how the elections were conducted, the high voter turnout and the improved representativeness of the new Turkish Parliament. The Presidency shares the views and concerns of this House regarding Turkey's reform process. We believe that the new Government enjoys increased legitimacy and a clear mandate that should enable decisive steps to be made in advancing and broadening the reform process in Turkey.
It is imperative that the new Government gives fresh impetus to the reforms - and their implementation - by focusing on key areas. In this regard, the implementation of the Accession Partnership - in particular as regards its short-term priorities - is of great importance. I would remind you that the Accession Partnership must be reviewed in the coming months. In this context, I would also like to stress the need for broad consultation and national consensus on Turkey's new Constitution.
We share your views on the importance of reforms in the crucial area of fundamental freedoms and human rights. Further tangible progress is essential, in particular as regards freedom of expression, religious freedom, cultural rights and women's rights, and also further strengthening of the fight against torture and ill-treatment. Most of these issues are covered in the Accession Partnership as short-term priorities that Turkey needs to meet.
In particular, in the area of freedom of expression, we regret the lack of progress despite wide public debate on the issue and we are concerned about the increasing nationalism leading to self-censorship. We continue to firmly believe that Article 301 of the Turkish Penal Code, as well as other vaguely formulated articles, need to be abolished or substantially amended in order to guarantee freedom of expression. Progress in this area is of paramount importance for the general advancement of the accession negotiations.
As for religious freedom, tangible progress is urgently needed, in particular following the tragic incidents earlier this year. The adoption of legislation which will comprehensively address all problems faced by non-Muslim communities - such as legal status, property registration and training of the clergy - in order to guarantee religious pluralism in line with European standards is long awaited.
The Law on Foundations could be a positive first step in this regard and will be carefully assessed once adopted and implemented. The recent Supreme Court ruling on the Ecumenical Patriarchate is also an issue of concern.
We share your views on civil-military relations. Recent developments - in particular before and during the election campaign - demonstrate the need for further steps in this area so that the Armed Forces cannot exercise political influence.
Civilian democratic control over the military in line with practice in EU Member States is still to be ensured.
Regarding the south-east, we strongly condemned the recent terrorist attack in the province of Sirnak. We have also condemned other acts of terror perpetrated in Turkey and will continue to do so. Terrorist activities can never be justified. We recall our solidarity with the people of Turkey in this regard. On the other hand, terrorism should not make us forget about the urgent need to promptly develop and implement a comprehensive strategy that will guarantee the economic, social and cultural development of the south-east. This is a complex area that we are closely monitoring as part of the ongoing reform process.
Apart from compliance with the Copenhagen political criteria, Turkey's progress in preparing for accession will be measured against the requirements clearly set out in the Negotiating Framework. In this respect, as agreed by the Council in December last year, progress made on the issues covered by the Declaration of 21 September 2005, in particular full and non-discriminatory implementation of the Additional Protocol to the Ankara Agreement, will be monitored and reviewed. Regrettably, no progress has yet been made on this issue.
I would also underline that recognition by all Member States is a necessary component of the accession process and that it is therefore vital that the European Union normalises relations between Turkey and all the Member States as soon as possible.
The work required to ensure compliance with the Union's standards and membership obligations is difficult and demands continuous efforts and determination. We attach particular importance to Turkey's accession process and I can assure you that the Portuguese Presidency will also do its utmost in order to allow these negotiations to advance.
Commitments made need to be met. Sustaining the reform process and meeting existing obligations will move Turkey's accession process forward to the benefit, first and foremost, of all Turkish citizens. Nevertheless, progress in the accession process depends fundamentally and primarily on Turkey's performance.
Member of the Commission. - Mr President, let me first congratulate Ms Oomen-Ruijten on her solid report and for proposing a draft that is both rigorous and fair.
Turkey went through an extremely difficult period earlier this year with a severe constitutional crisis and high political tensions. Despite such challenges, it conducted parliamentary and presidential elections in full respect of democratic principles and with a very high level of citizen participation.
The result was that democracy had the last word. The new Turkish Parliament is largely representative of Turkish political diversity and, as Mr Lobo Antunes said, the new Government can now work with the support of a stable majority and a broad popular mandate. Thus the way ahead has been cleared in this regard. Now the time has come to regenerate a new momentum in the reform process.
Therefore the Commission shares the basic approach followed by the draft resolution, which is to identify challenges and to encourage Turkey to meet these policy challenges. This means to support the commitment of the new Turkish Government to strengthen the reform efforts and to encourage it to translate this commitment rapidly into action. This concerns both the reform process and the Ankara Protocol.
The Commission welcomes the fact that the Government has put the constitutional reforms at the top of its agenda, with a view to reinforcing democracy and expanding fundamental freedoms. However, this should not result in any postponement of reforms that are urgently needed today, such as the revision of the infamous Article 301 of the Turkish Penal Code and other articles related to freedom of expression or the adoption of the Law on Foundations to ensure freedom of religion.
Further efforts are also needed to ensure democratic supremacy of civil-military relations, to protect the rights of women, children and trade unions, to improve the judiciary system and to enhance the fight against corruption.
Let me say some words on the recent events and the current situation, on which we coordinate very closely with the Presidency and Mr Solana and we have taken due note of Parliament's views. Turkey faces continual cross-border terrorist attacks from the PKK, which is on the EU list of terrorist organisations. The European Union condemns all terrorist attacks and understands Turkey's need to protect its citizens.
The EU and Turkey are both committed to the independence, sovereignty, unity and territorial integrity of Iraq. We continue to urge Turkey and Iraq to tackle this problem through cooperation between the relevant authorities and by respecting international law. The recent bilateral agreement between Turkey and Iraq on the fight against terrorism provides a basis for this.
The Turkish authorities are understandably trying to engage the United States as well as the Iraqi and Iraqi-Kurdish authorities in their efforts, with some signs of progress recently. The resolution passed in Parliament last week should be seen as part of that overall political strategy.
The European perspective for Turkey has proved to be a key incentive for reforms in the country. In line with our core principle of conditionality in enlargement policy, the implementation of the reforms on the ground determines progress in the accession negotiations.
However, if we are to use this principle effectively to have serious political leverage to encourage reforms, the European Union itself must stick to its own commitments. We have to keep our word - pacta sunt servanda.
All Member States continue to support accession negotiations with Turkey, and it is vital for the Union's credibility that the process continues in accordance with the Negotiating Framework of 3 October 2005 and the Council decision of 11 December 2006. These were unanimous decisions of all 27 Member States.
We should therefore open further chapters once they are technically ready. At least two chapters - consumer and health protection and trans-European networks - could be opened in the coming weeks. We also encourage Turkey to work to meet the opening benchmarks already defined for 13 chapters.
Last but not least, please rest assured that your contribution will be duly taken into account in our forthcoming progress report concerning Turkey, which the Commission will adopt on 6 November.
on behalf of the PPE-DE Group. - (NL) Mr President, thank you, both to the Council and to the Commission, for the kind words that have been expressed. The debate today and the resolution that we are about to adopt are indeed directed in the first instance at the Commission, because we intend to have some input into the progress report.
However, they are also directed at the Council, which will meet again in December in response to the progress report. What are we doing in the resolution? What are we doing in the text? We describe the progress made and the agreements we have reached. We also describe what has come of the commitment that Turkey entered into.
The resolution is, therefore, a compilation of what has been achieved, but it also contains all manner of things that have not been achieved. Mr President, what it also includes is what we expect from the Turkish Government, because there is an opportunity now to give a new impetus to the reform process.
The third point I wish to make: we have tried to deepen and broaden the debate with Turkey. That means, therefore, that I am asking for attention to be given to social cohesion, logistics, transport and energy.
Freedom of speech and religious freedom are rightly given a prominent place in our text. The constitution, the new constitution should not be any excuse to not pull out all the stops immediately to ensure that all necessary reforms, especially those connected with Article 301, are realised.
Another point that I would like to make is about the relationship with neighbouring countries. Good relations with neighbours are an absolute necessity. When I look at Turkey and Armenia, that means that the borders must be opened. There must be an end to all economic blockades. Moreover - my final point - if a people does not acknowledge its past, it has no future. I am therefore also asking the Commission to support Turkey and Armenia on this issue.
Mr President, I cannot say anything more about the PKK because the procedures in this House do not allow me enough time.
on behalf of the PSE Group. - (DE) Mr President, first of all, I would like to congratulate Mrs Oomen-Ruijten on this very good report and thank her very much for the excellent cooperation.
There are a number of messages contained in this report, and when I visited Turkey with Martin Schulz, these were the messages I was able to convey to the Turkish authorities. Firstly, the reforms must not only be continued but stepped up. The Commissioner has already mentioned Article 301 of the Turkish Penal Code and other reforms to guarantee full and genuine freedom of expression and plurality of opinion in Turkey. The same naturally applies to freedom of religion and many other issues which will be covered by other colleagues later in the debate. The reform process has to be moved up a gear.
Secondly, the Kurdish issue: I would like to make my position here very clear. For many years now, indeed for decades, I have been trying to play my part to help resolve the Kurdish issue, but now the time has come when it is possible to have a political and parliamentary solution to the Kurdish issue and abandon violence. That is why I cannot understand why the PKK is continuing with terrorism. I can understand it because the PKK does not want a peaceful solution, and there may well be some people in the military who do not want a peaceful solution either.
Nonetheless, we should send out a clear signal that we do want a peaceful solution, and so does Iraq. We had a meeting with President Talabani's representative in Ankara and he also made it very clear that what they want is not continued PKK terrorism but a political solution. I would hope that representatives of the Kurdish regional government will heed the message that the continuation of PKK terrorism damages not only Turkey but also Iraq.
That is why I myself, and the Socialist Group in the European Parliament, can only endorse this appeal: Turkey and Iraq must come together to work on the basis of peaceful cooperation, which must include the Kurdish regional government, to put an end to terrorism. At the same time, Turkey must make offers to the Kurdish population of Turkey so that they feel comfortable there and can consider Turkey as their home as well.
on behalf of the ALDE Group. - (DE) Mr President, ladies and gentlemen, I would also like to start by thanking the rapporteur Ria Oomen-Ruijten, but also Jos Lagendijk and Hannes Swoboda, for the very good cooperation during the drafting of this resolution. I believe we have produced a good text with a surprisingly high level of consensus, and I think that is a very good thing.
For my Group, I would like to highlight and underline the key points once again. First of all, this resolution is a positive and constructive signal to Turkey. We welcome the fact that the summer's constitutional crisis has been overcome, and we welcome the fact that the new Government has a strong and clear mandate for further reforms. However, we urge the Government unequivocally to use this mandate to genuinely drive forward the reforms.
What is important in this context - as the resolution says - is that these reforms are extremely important for Turkey itself, for the Turkish people, for Turkish society and for the Turkish economy. Turkey must continue to improve steadily and of its own accord and I am glad to see that there is increasing consensus in Turkey on this issue, as expressed in the April programme. It is good that this is still the case.
What is important for us is that the Copenhagen criteria will continue to be the key benchmark for the negotiations, just as the European Union's own absorption capacity continues to be an important and indispensable criterion.
Reforms are urgently needed in the following areas in particular, some of which have already been mentioned. The Penal Code: Article 301 has already been mentioned, that is quite clear. To my mind, we should be starting to include Article 252 in the debate as well. This concerns insulting the memory of Mustafa Kemal Atatürk and is problematical because this is also a restriction of freedom of speech.
A second important point is improving the situation of women. The number of honour killings continues to be a matter of grave concern. The constitutional reform must continue. Fundamental human rights and personal freedoms must be protected. Let me add that, from our perspective, electoral law is also a problem. A 10% hurdle is unheard of elsewhere in the OSCE.
Let me conclude by saying that we have to show some understanding for the difficult situation in Turkey, particularly in view of the dramatic events in the south-east on Turkey's border with Iraq. We unequivocally condemn the terrorist activities of the PKK in recent weeks and I would like to pass on my Group's condolences to the families of the soldiers who have been killed.
We urge the Turkish Government to react cautiously to this situation. There has been no sign, to date, that this has not been the case. Nonetheless, the measures adopted to mitigate the threat to Turkish territory must comply with the following conditions. They must be appropriate, proportionate and limited over time. The European Union understands the difficult situation in Turkey. It is important for Turkey to retain this understanding. A peaceful solution is, of course, our highest objective.
Today's resolution is a genuinely constructive signal for positive dialogue with Turkey. Turkey will continue to be a very important partner for the European Union and must now press ahead resolutely with reform in its own interests.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, one year on from the last resolution adopted by this House on EU-Turkey relations, it is sad to see that certain fundamental issues remain tragically topical. Turkey does not recognise Cyprus, to all intents and purposes a Member State of the European Union; freedom of the press is still curtailed, since Article 301 of the Penal Code has not yet been amended and Turkey persists in not acknowledging the genocide of the Armenian population in 1915.
The recent appalling terrorist attack by the PKK, the ensuing robust response from the Turkish army and the threat to intervene in the northern part of Iraq unless the PKK ends its terrorist activities once and for all: these factors compound the dangerous and delicate geopolitical position in which Turkey finds itself.
Some progress has of course been made. I am thinking in particular of the increased representation of women in the newly elected Turkish Parliament, in economic circles and in the academic world, but we need to ask ourselves now more than ever whether the Europe of tomorrow wishes to be a large political entity or to have a strong cultural identity, because these uncertainties play into the hands of Turkey which does not wish to stop being itself.
on behalf of the Verts/ALE Group. - (NL) Mr President, ladies and gentlemen, this debate is unfortunately overshadowed by the terrorist attacks in Turkey. I would much rather have spoken about the desirability of picking up the thread of the reforms again; unfortunately, I have come to the conclusion that, despite many fine words, in practice up to now far too little has come of this. However, I think that the main question now is: what do we think Turkey should do?
Let us drop the hypocrisy from this debate, ladies and gentlemen. Every one of us knows, or should know, that there are no easy answers to this devilish dilemma. On the one hand we realise, we know, that any country where fifty people have been killed in the last month has to do something in response, while at the same time many of us realise - including, I think, many in the Turkish Government - that large-scale military operations are no solution. They do not root out the PKK, they cause immense diplomatic and political damage and - most importantly - they make a solution to the Kurdish problem in Turkey much more difficult.
Let us therefore hope that all the attempts now being made to find a diplomatic and political solution will be successful. The problem, ultimately, does not lie in the Iraqi mountains, the problem lies in Turkey, but the solution to the problem - the Kurdish problem - is not Turks against Kurds. In my view, the issue is one of those in Turkey, Turks and Kurds who know that the only solution to the problem is a political one - the AKP and the DTP - versus the radicals, on the Turkish side and on the Kurdish side, who are not interested in a political solution at all and who think that military violence can help: on the Turkish side the army and a section of the opposition and on the Kurdish side the PKK.
Let us be very clear: the present attacks by the PKK are, of course, directed at the Turkish state, but they are also an attack on the Kurdish DTP party in the Turkish Parliament, which is seeking a political solution to the problem. That is why it is so important that this Parliament does indeed strongly condemn the PKK and its terrorist attacks, while at the same time expressing support for all those on the Kurdish side and on the Turkish side who are trying to find a peaceful political solution to this problem.
on behalf of the GUE/NGL Group. - (EL) Mr President, with the prospect of Turkey's accession to the EU firmly in mind, the Commission, and hence the Union as a whole, is called upon to complete, in the next few days, the assessment of Turkey's progress, or lack of it, in the various sectors it is required to harmonise with the European acquis.
We have declared that, provided it complies with all the Copenhagen criteria and the obligations it has accepted according to the Negotiating Framework and additional protocol, Turkey should be able to join the EU. We do not think that any compromise solutions will bring the results that either Turkey or the Union is hoping for. We should like to point out that Turkey has made some progress, but we repeat that if its accession is to proceed smoothly, it must do as previous accession countries have done: comply with its Convention obligations to the EU as a whole. Turkey must therefore fulfil its obligations towards Cyprus; it must open its sea and air ports to ships and aircraft from the Republic of Cyprus and lift the veto on participation by Cyprus in international organisations and multilateral treaties.
As a Left-wing group, and especially as AKEL (the Progressive Party of the Working People of Cyprus), we are confident that the prospect of Turkey's accession to the EU will ensure compliance with its obligations, especially as regards ending the occupation of Cyprus by Turkish troops.
We also believe that by encouraging Turkey on its course towards Europe, assuming that Turkey simultaneously fulfils its obligations to the EU, we can exert pressure on it. Thus Turkey must fulfil the following obligations: to defend and respect the human rights of all who live there, including Kurds and other minorities; to recognise the genocide of the Armenians, and to open its border with Armenia, with all the socio-economic consequences that this will entail.
If Turkey hopes to continue and complete its accession course, then it is patently obvious that the measures and policies it adopts will have to lead to full compliance with the European acquis and absolute respect for international law, which ultimately governs the workings of the EU.
on behalf of the IND/DEM Group. - (EL) Mr President, what we have heard is astonishing, and it comes from none other than the competent Commissioner, who was all too ready to brand as terrorists those claiming to be fighting for freedom. I wonder if we are not over-willing to describe Turkey as being attacked on all sides. This is a country that keeps troops in an EU Member State, and is not the first and only country to adjust to EU requirements.
I shall end by turning to a much more technical matter. Shortly before the adventure on its eastern borders, the price of oil in Turkey was USD 76 a barrel in Europe; now, owing to its arms, to which it always has recourse when solving its own problems, oil has risen to more than USD 90 a barrel.
(The President cut off the speaker)
on behalf of the ITS Group. - (NL) Mr President, during the discussion of this resolution in committee, it seemed as if Parliament as a whole was half asleep. Vague criticisms are formulated as a pure formality but, apart from that, it seems as if we have to accept the accession of Turkey as a fait accompli.
Yet Turkey has made hardly any progress since the beginning of the negotiations. I refer, for example, to a recent report by Amnesty International about the human rights situation and the treatment of minorities. Turkey's position on Cyprus is hardly mentioned any more. What is more, there is a serious risk that Turkey is about to launch a large-scale military attack on Iraq. Then we would be faced with a situation where a candidate country is not only occupying part of the territory of an existing Member State with its military, but on top of that is going to wage a kind of local war in another neighbouring country, Iraq on this occasion.
Mr President, the majority of the population in Europe is against the possible accession of Turkey. This is because Turkey is not a European country and so it does not belong in the European Union. Instead of compromising the credibility of Europe even more, we would do better to pursue a favoured partnership with Turkey, in all openness and unequivocally, instead of full EU membership.
Mr President, I detect, particularly from the Commission, a tendency to present non-European Turkey in the best possible light. Not surprising, maybe, considering the millions of pre-accession aid which we are pouring in, but there are uncomfortable realities to be faced. Honour crimes, gross human rights abuses, lack of protection for non-Muslim minorities, absence of religious freedom and anti-Christian attacks and propaganda are my biggest concern.
This year, fatal attacks on Christians have continued, such as the slaying of three men in Malatya in April. Genuine freedom of religion is often the touchstone of a country's abiding commitment to human rights. In Turkey's case, it has much to do, including the legal status of religious groups and property rights, but fundamentally the right to worship freely and the right to convert must be respected.
(DE) Mr President, first of all, I would like to thank Mrs Oomen-Ruijten for drawing up this report which will be submitted to the Commission and should be taken into account as Parliament's contribution to the forthcoming progress report.
Turkey has overcome domestic problems, the Government has a clear mandate, the referendum on Sunday on constitutional amendments concerning the election of the President produced the right outcome, and there is now no reason to delay the reforms any longer. I would therefore like to begin with an appeal to the Turkish Government: if it is serious about joining the EU, then it has to increase the intensity of the reforms. Relatively little happened here last year, as we all know.
Secondly, the reforms are intended to benefit the Turkish people first and foremost. They are not an end in themselves or any sleight of hand on Europe's part; they are intended to address the deficits which should not be present in a democracy, notably in relation to freedom of opinion, freedom of religion, women's rights, minority rights, electoral law, etc. Turkey must tackle these issues and dismantle these deficits of its own accord.
I would like to mention another subject as well, namely the Armenian question. As a German, I think that we can expect a clear acknowledgement of its historical responsibility from Turkey. Its refusal to speak out on this issue and remove the blockades of Armenia is a topic which must continue to be addressed in the discussions. At present - as Mr Swoboda has just said - there is a concern that military conflict in the Kurdish region will spill over into Iraq. Here, we clearly prefer a diplomatic solution, a negotiated solution, instead of a military solution. I fully endorse the position of the Socialist Group in the European Parliament on this issue.
Ultimately, Turkey itself must determine whether and how it wishes to continue down the road to Europe. From our perspective, full accession to the EU is not the only option; the negotiations have purposely remained open-ended and it is ultimately up to Turkey whether it wishes to pursue this route proactively. It is not only about whether Europe itself has the capacity to grant accession to Turkey.
(NL) Mr President, I would also like to express my compliments to the rapporteur, Mrs Oomen-Ruijten. My immediate response to Mr Langen's remark is that in my Group we are definitely talking about negotiations with a view to membership of the European Union!
The resolution we are debating today is an encouragement to the Turkish Government to keep going down that route whatever it does. Prime Minister Erdoğan was given a strong mandate to do that by the Turkish electorate. That does indeed put him in a position to spur on the reforms. We expect rapid results now and we therefore expect that the Commission will soon come up with a progress report to that effect.
Urgent issues should not be overlooked, of course. I think that it would be a hugely important symbolic step, which would have a huge ripple effect, if the Turkish Government were to do something about Article 301, if they were to repeal it or reformulate it. That would create the necessary openness in Turkey for debate, including debate on issues from the past, and that brings me to the Armenian question. We believe that it is very important that there be an internal debate on this in Turkey, but it is mainly up to Turkey itself to organise that and not so much for Parliament or the US House of Representatives to try to force the issue. It is mainly an internal matter; we can help, but there is not really much point in us continually pushing for this from outside.
The new constitution has been announced. That also creates opportunities, we believe, to finally seek a political solution to the Kurdish question. I share the view of those who say that we should do everything we can to prevent a military escalation in northern Iraq, but we can only do that if we first distance ourselves from the terrorist attacks of the PKK and demand the PKK to stop.
Secondly, we must also support Turkey in its dialogue with Iraq and the Iraqi authorities, and also in its dialogue with the regional authorities in Kurdish Iraq to cooperate in practice to stop these attacks. We welcome new diplomatic initiatives, but we believe that it is mainly practical cooperation in the region itself that will drive down and end the violence.
(IT) Mr President, ladies and gentlemen, the Council presidency said 'it depends on Turkey' and many colleagues have repeated this idea, including Mr Langen who said 'it is up to them to decide'. Well, I do not believe that is so. In my opinion Europe must assume its own responsibilities.
This is not just a problem about Turkey and its compliance with the formal accession criteria. The truth is that in recent months Europe, Europe's governments - beginning with, but not only, the French Presidency - have been sending out a message that Turkey will not join the European Union. The Oomen-Ruijten report starts from this assumption and the text is probably the best that could be drafted in this House, but we need to have the courage to alter the overall context: the current political and military crisis on the border between Turkey and Iraq is partly the responsibility of the European Union, given that politically we have slammed the door in Turkey's face even though the relevant negotiations are continuing.
What is needed is a major leap forward, whereby the European Union, the governments, explicitly call for a political report on the individual right of citizens living on Turkish soil to democracy and the rule of law, with a view to joining Europe. This may help Turkey move towards Europe and not towards the Middle East.
(DE) Mr President, unfortunately, today's vote on Parliament's resolution on Turkey is overshadowed by very distressing and worrying events.
Last Wednesday, Turkey's Grand National Assembly voted by an overwhelming majority in favour of a Turkish military incursion into northern Iraq. Since then, we have heard the distressing news of deaths and casualties on the Turkey-Iraq border, of bloody battles and combat, and we have heard that the Turkish military is firing on villages in northern Iraq. We have heard about attacks on Kurdish institutions and DTP offices, and about enraged nationalists attempting to lynch their Kurdish fellow citizens. Yet the signals that were sent out by Turkey after the end of the constitutional crisis in late August were so promising. There was talk of a new civilian constitution, further reforms, and more intensive reform efforts to address still unresolved issues. Mrs Oomen-Ruijten and many of my fellow Members wanted to take account of these positive signals and developments in Turkey after the reform efforts in Turkey came to a standstill last year.
The motion for a resolution is balanced and fair in its assessment and evaluation. However, in view of Turkey's recent decision and the blatant threat of a military incursion which violates the territorial integrity of Iraq, I do wonder which aims Turkey is actually pursuing. Is it really about the PKK? The fact is that the Turkish military has carried out 24 cross-border operations in recent years and not one of them has actually had any lasting effect. Why should it be different this time? Or could it have to do with the oil reserves in the region around Kirkuk and Turkey's intention of removing the autonomous status of the Kurds in northern Iraq?
What is clear, at any rate, is that the Kurdish issue cannot be resolved with an incursion into northern Iraq. From my perspective, however, it is also clear that Turkey cannot be seen to breach international law and violate Iraq's sovereignty before the eyes of the European Union and the international community. Europe must now take responsibility and participate actively in developing a strategy for the resolution of the Kurdish issue, for this is the key to achieving genuine peace and democracy in Turkey.
(NL) Mr President, in a recent interview in the Dutch press, Commissioner Rehn stated unequivocally which reforms in Turkey are the most urgent for the EU, and I quote: 'they are in the area of freedom of speech and religion, core principles of democracy'.
I am grateful to the Commissioner for this clear statement of position. It also led me to bring to his attention a document from the Alliance of Protestant Churches in Turkey. The document is dated 1 September 2007 and describes the serious distress and concerns of Turkish Protestants about the absence of freedom of religion. Commissioner, I trust that you will speak firmly to your Turkish interlocutors about the vulnerable position in Turkish society of the Turkish Protestants, or all Turkish Christians.
Treating the symptoms, Mr President, is really not enough. The media and politicians are creating a very intolerant, dangerous climate for non-Muslim minorities in Turkey. Here too the situation calls for swift action from Brussels toward Ankara. I will hand a second document on this to the Commissioner and eagerly await a swift response from him in writing.
(DE) Mr President, a few days ago I was in the Turkish-occupied part of Cyprus and I gained a first-hand impression of the systematic destruction of around 500 Greek Orthodox churches and the destruction of European cultural heritage which can never be made good. In my view, this conflicts with the spirit of Europe just as clearly as the continuing lack of tolerance towards Christians and other minorities, or indeed the offence of 'insulting Turkish identity' which is used to suppress freedom of opinion and freedom of the press, to say nothing of the continuing human rights violations, the failure to address the issue of the genocide against the Armenians, and ongoing Islamicisation.
It is quite unacceptable that an accession candidate should still be occupying parts of an EU Member State, namely Northern Cyprus, to say nothing of planning a military attack on another country, as is currently the case against Iraq.
Brussels never tires of emphasising that compliance with fundamental rights, especially freedom of religion and freedom of expression, has the highest priority for accession to the EU. In the case of Turkey's membership aspirations, these are clearly nothing but empty words.
(EL) Mr President, let me begin by congratulating Mrs Oomen-Ruijten on her report.
And now, a timely issue: what will happen, Mr President, if Turkey, a candidate country, ignores the admonishments of the EU and invades northern Iraq? What are Turkey's intentions? Are they, perhaps, to bring about another Cyprus situation, or to occupy territory in Kurdish-speaking Iraq, further complicating the efforts of many, including European countries, to stabilise Iraq? How can Member States or candidate countries be allowed to act as destabilising factors in an area in which European soldiers are losing their lives in an attempt to achieve stability?
May I remind you that Turkish troops are occupying 40% of Cyprus. This has not prevented the country from starting accession talks. May I remind you that Turkey is still not complying with the EU's request to extend the Ankara Protocol. I wonder what the European Commission's report, which is expected on 6 November, will have to say about this. If the message is one of tolerance, then why not be tolerant on so many other issues of principle and values that are at the heart of the EU?
In the final analysis, the key question is: are we talking about spreading EU values or diminishing their sphere of influence?
(FR) Mr President, ladies and gentlemen, I would firstly like to thank Mrs Oomen-Ruijten for the constructive message we are preparing to send to the Council and the Commission, but also to the Turkish Government and Parliament.
I regret, however, that our Parliament did not express itself more clearly on an issue that is undoubtedly sensitive but no less important: I am talking about the Armenian genocide. Since 1987 this Parliament has applied the word 'genocide' to the massacre between 1915 and 1917 of 1.2 million Armenians, i.e. two-thirds of the Armenian population living at that time under the Ottoman Empire. The US Senate and House of Representatives have just said the same and it is unfortunate that this Parliament is lagging behind the Americans on this issue.
As highlighted recently in a press release by the International Federation for Human Rights, many Turkish citizens are charged with insulting Turkish identity on the basis of Article 301 of the Penal Code. In order to tackle this period in history publically, I believe that this article has to be abolished as soon as possible. We are not benefiting our Turkish friends in any way by making them forget their history. This duty to remember is also a duty to the descendants of the people who survived the genocide and to the international community itself. I thus call on Parliament to support the amendments that call for recognition of the Armenian genocide and those that underline the need for complete respect for religious freedoms and minority rights.
Mr President, Turkey is an important country for political, economic, military and cultural reasons, and it is therefore important to the EU. Realising this, the EU has decided to commence accession negotiations. The path towards accession has not been very smooth, but it has helped initiate a much-needed democratic reform programme in Turkey.
Such reforms are welcomed both by the EU and by the citizens of Turkey. Those reforms must continue, and for that reason, at least, our support for Turkish accession must be firm. Nobody is ignoring the fact that problems exist. My country, Cyprus, is at the centre of one such problem, but I, like most people in this Chamber, realise that problems are not solved by conflict, but by peaceful negotiation.
A more European Turkey is much better for discussing and solving problems with, and hence I fully support Turkey's accession to the EU. Consequently, I endorse the compromise reached through the wise handling afforded by Ms Oomen-Ruijten, with the honest and fruitful cooperation of all those interested colleagues, who may have differing opinions on certain specific issues, but who all agree on the principle that the EU can achieve more by cooperating constructively with the Turkish people than by destructively antagonising them.
Turkey is undergoing a difficult period right now, and the use by the EU of more carrot and less stick is presently the appropriate way to proceed. Let our overwhelming support for this report be proof to the Turkish people that we do want them in the EU, and let it be a help for greater and faster reforms in Turkey and for enhanced facilitation of solving the far too longstanding Cyprus problem.
(IT) Mr President, ladies and gentlemen, many of us have invoked geopolitical reasons for opposing Turkey's accession to Europe. Now the facts on the ground are proving us right, given that Ankara has burst in like an elephant on the delicate balance of Iraq, where our troops are risking their lives every day and fighting for the population's freedom.
I believe we need to think about this because, fellow Members, your dear democratic Turkey, that human rights paradise on earth, is knocking at Europe's door at the very moment when a dreadful, unpredictable, tragic scenario of war is opening up on the Iraqi front.
When you return to Brussels, do what I intend to do: go and visit the Armenian restaurant. Do not your non-EU friends include the Armenians? Yet their premises have been wrecked by hooligans, by Turkish criminals, who have burned down a restaurant in the capital of Europe just because it is Armenian. Such is the democratic nature of Turkish nationalists! Therefore, why should we welcome them, when they still do not acknowledge the Armenian genocide? I invite you to vote in favour of my amendment.
Mr President, the resolution emphasises that Turkey must fully comply with the Copenhagen criteria as a basis for accession to the EU. The report also urges the Turkish Government to bring its approach to freedom of religion in line with those principles as defined by the European Court of Justice.
Since Kemal Atatürk, Turkey has maintained a secular state against the growing power of fundamentalist and literalist Islam. I wonder whether the Turks realise that entering the EU will fundamentally undermine their ability to resist militant Islam. If Turkey joins the EU, their Islamists will use the human rights legislation as a shield from behind which to advance their jihad in Turkey and Europe.
The British people are coming to realise that if Turkey joins the EU, another 70 million people will have the right to come to Britain. Turkish accession will be a disaster for the Turks and a disaster for Britain.
(NL) Mr President, ladies and gentlemen, in the debate on the Florenz motion for a resolution, it was rightly observed yesterday that a large majority of the population support strict measures to ban smoking at the workplace and in bars and restaurants.
I had hoped that this resolution would also take account of the view of an overwhelming majority of the population, that is that Turkey cannot join the European Union. However, I am obviously cherishing too many illusions. When it comes to crucial matters, such as the Constitution or the accession of Turkey to the European Union, the opinion of the people suddenly does not count any more.
Turkey, a friendly nation, is not a European country. Full stop, amen, finished. That should be the end of the discussion. However, not only does Parliament not accept its responsibility, more than once it has been blind to specific recent developments that clearly demonstrate that Turkey does not belong in the European Union, and that the decision to start accession negotiations was a mistake.
Why does this resolution not mention the resistance of the AKP to a constitutional provision that would make conversion to another religion no longer punishable under the law? Why are people so vague about the Armenian question and about Cyprus? This is another example of European Realpolitik, which you can count us out of.
Mr President, according to The Times newspaper of London, the recent US Congressional resolution on the Armenian genocide was appallingly timed. So, when is it a suitable time to talk about genocide?
The Armenian lobby is so vociferous in this Parliament precisely because of the apparent conspiracy of silence that has surrounded the genocide question for almost a century. The murder of the Turkish-Armenian journalist Hrant Dink should have provided a period of national reflection but, sadly, this did not happen.
Nevertheless, reconciliation between Turkey and Armenia, including the reopening of the closed border, is an important element of Turkey's efforts to join the EU. But, in my view, no true democracy can be in denial of its past, even its deepest and darkest secrets.
Just as important is a lasting settlement of the conflict in Cyprus, which remains at an impasse caused by the presence of occupying troops in an EU Member State as well as non-implementation of the Ankara Protocol.
Minority religious rights, in particular Christian, also give cause for concern. For instance, the Greek Orthodox seminary of Halki remains closed since 1971; the Assyrian Christians who fled to Germany and Sweden during the war with the PKK have been stripped of their Turkish citizenship, preventing them from claiming back their homes lost in the conflict. And Turkey sees the Alevis as no different from the majority Sunni Muslims and therefore does not recognise their separate religious needs.
Article 301 of the Penal Code on insulting Turkishness has resulted in many convictions and, in March - rather bizarrely in my view - a court in Istanbul issued an order denying access to the video-sharing website YouTube when allegations were made on the sexuality of the founding father of modern Turkey, Kemal Atatürk.
Speaking entirely personally and not on behalf of my party or my Group: a lot clearly still needs to be done.
(EL) Mr President, today's discussion gives us an opportunity to express our satisfaction with the election results in Turkey, and to welcome the Turkish people's express wish to continue the reforms.
Turkey's prospective accession to the EU, which remains the objective, has opened the way to attempts at reform. Unfortunately, these efforts have reached a plateau and have slowed down. The new government, with its fresh, strong mandate, needs to move very fast to fully implement all the provisions of the Association Agreement and its Additional Protocol.
The reform process is above all about democratisation, fundamental human rights and religious freedoms. In line with this, it is essential to repeal Article 301 of the Criminal Code and respond firmly to the Ecumenical Patriarchate's requests. Unfortunately, the Turkish Government's attitude towards this issue so far has allowed for extremist acts. We must also mention the Turkish authorities' inexplicable insistence on keeping the Theological School in Halki shut.
Another issue that concerns us is the tense situation in south-east Turkey. I believe that the culture of settling disputes violently should not be allowed to prevail, because it will mean instability in the wider area. It is the present government's responsibility to take action in order to reach a peaceful settlement on the Kurdish issue, and this presupposes dialogue between the two sides. The international community must play a peacekeeping role in this potential crisis.
To conclude, Mr President, I should like to say that we expect Turkey to honour all its obligations so that it can progress steadily towards prospective European integration.
(EL) Mr President, let me first congratulate Mrs Oomen-Ruijten on her excellent work.
Mr President, the popular mandate given to the Erdoğan Government and to Mr Erdoğan in particular allows for the continuation of a course of reform that has been under way since Turkey's claim for a place in Europe became a firmer prospect. At the same time, the mandate inspires a new desire for a fair and lasting solution to the Cyprus issue, with the withdrawal of Turkish troops from Cyprus as the first requirement.
There is a new desire for genuine neighbourly relations, both in general, and with Greece in particular.
Thanks to the mandate, human rights are respected under new laws such as the law on ecclesiastical foundations, and the laws protecting rights and freedoms. This is a historic coming to terms with the past, and the genocides of the Armenians, Pontic Greeks and Assyrians are being recognised.
Thanks to the mandate, the Kurdish issue is being seen in a new light. The potential invasion of northern Iraq is an issue that should be of serious concern to the EU. Such a move must not be permitted, because the need, on which we are all agreed, to combat terrorism should never be used as a pretext for creating a fait accompli of occupied territory in northern Iraq, as happened in Cyprus.
Mr President, I am not sure what this morning's debate is adding to the Turkish accession issue rather than giving an opportunity to a small number of vehement opponents of Turkish accession to repeat their arguments in this Chamber. Of course we should urge Turkey to show restraint and to act proportionately in response to the terrorist threat from northern Iraq but I note the criticisms this morning are being made by the very same people who in other debates have been against the European Union's contribution to reconstruction in Iraq.
I welcome the strategic partnership between the UK and Turkey announced by Prime Ministers Brown and Erdogan in London yesterday, including positive cooperation in combating organised crime and terrorism. I call on other Member States to do the same.
I welcome the youngest female Turkish MP elected, Ayla Akat, who was in Brussels last week as one of a number of Kurdish MPs returned to the Turkish Parliament for the first time in 14 years, who give us hope that the problem of Kurdish cultural and political rights could be solved through democracy and not through violence.
(CS) Mrs Ria Oomen-Ruijten carried out an outstanding piece of work when she found a compromise wording on a subject which divides this House.
I am convinced, however, that in the future adopting such resolutions and reports, which strive to find compromises at the expense of not expressing Parliament's views on contentious key issues, should be abandoned. Our efforts to achieve unanimity send Turkey a message which does not sufficiently reflect the different opinions on Turkish membership held both within this Parliament and among the European public.
I will not conceal the fact that I consider the opening of accession negotiations with Turkey to be in itself a fundamental mistake. At the same time I am aware of and I respect the fact that not everyone in this House shares this view.
The European public is itself strongly divided when it comes to this issue of key importance for the future of European integration. It is our duty to reflect this polarity. I would therefore hope that our future resolutions and reports clearly bear witness to this division within Parliament regarding the possible Turkish membership of the EU. While compromise is welcomed in many other areas discussed in Parliament, Turkish membership and EU-Turkey relations are not among them.
Let us change the approach. Let us not continue producing reports and resolutions which attempt to give the impression of agreement and unanimity. Instead, let us show, through our agreement or disagreement with clearly formulated positions, that there is a division among us in the matter of Turkish membership.
It is a question of our responsibility towards both the EU citizens and Turkey who do not deserve half-truths. I am certain that the Turkish people will welcome much more a communication on disunity rather than a concealment of the real situation, which both Parliament and Europe as a whole have been doing for a long time.
(DE) Mr President, ladies and gentlemen, with Mrs Oomen-Ruijten's resolution on Turkey, the European Parliament is sending out a positive signal and has thus entered a new phase of constructive dialogue in its relations with Turkey. Turkey is currently involved in an intense debate about internal reforms.
Turkey now has a government in power which has a clear popular mandate and can set to work. This is a chance to give fresh impetus to the accession process in several key areas. Calling for additional requirements to be met which are not part of the accession negotiations is counterproductive. In Turkey, the development of a new constitution is now the highest priority. The outline of this constitution is already discernible.
The call for the revision of Article 301 of the Turkish Penal Code is being considered by the Turkish side. Turkey now needs further positive signals from the EU. We must encourage Turkey to continue this reform process with great zeal.
The Commission's progress report is expected on 7 November, and I think it is very important that the current positive developments in Turkey are reflected in that report.
(EL) Mr President, Turkey is a candidate for accession to a united Europe. It has rights and obligations. The rapporteur has given a balanced interim report. This offers Turkey another chance to proceed with the reforms and fulfil its obligations, which relate mainly to economic changes, respect for the Copenhagen criteria, and human, religious and minority rights.
We want Turkey to change because Turkey itself is asking for change and also because the times demand it. Change in Turkey means meeting its obligations towards Cyprus by recognising the Republic of Cyprus and ending the occupation of Cyprus. The report correctly states that the withdrawal of the Turkish army will help to reach a solution, and that the Turkish army can be replaced with a small European force under the command of the Security Council. Turkey must fulfil the following obligations: end colonisation and change the demographic character of Cyprus; repatriate the settlers, who form the great majority in the occupied territories and are the time-bomb waiting to undermine any solution; end the appropriation of Greek Cypriot properties in occupied Cyprus; and stop the destruction of our cultural heritage. As a first step, Turkey must respect the decisions of the UN and return the city of Famagusta to its lawful inhabitants.
Ankara regards Turkish Cypriots as isolated, owing to the presence of 45 000 Turkish soldiers, who are keeping Greek Cypriots away from their homes and properties. Turkey holds the key both to its accession to Europe and to solving the Cyprus issue. The Turkish policy of dividing Cyprus into two states is not a solution. We live in an age of unification, not partition. We say yes to a European Turkey and yes to a European solution, which have little in common with partition lines and zones; they should be based, as the rapporteur rightly stresses, on the principles of a united Europe. This will create a viable model state for the whole of Europe, where Greek and Turkish Cypriots, and Christians and Muslims, can live peaceful and productive lives based on mutual respect for the principles and values of a united Europe.
(ES) Mr President, as you know, the enlargement of the European Union to include another country is always a dialectical process in which the candidate's efforts must be determined but in which the Union's efforts must also be clear.
In my view, when the European Union has a new Reform Treaty to enable it to be more democratic and more effective, it will also be in a better position to continue its enlargement.
That is the case following the Lisbon agreement. Turkey is making significant progress. We are all behind the Ankara Government, behind the Turkish people in the fight against terrorism. Nevertheless, in order to continue the progress I mentioned, we must call for restraint, moderation and compliance with international law. A large-scale military operation in northern Iraq would only add fuel to the fire there and could also cause serious problems in Turkey.
Finally, I want to congratulate Mrs Oomen-Ruijten on her resolution, although there is one topic missing: why do we often forget that Turkey is not just a candidate country but also a vital Euro-Mediterranean partner in the Barcelona Process? This point is indeed missing from the report. Turkey is vital in that Process just as we are vital for Turkey in the Euro-Mediterranean Process too.
(NL) Mr President, I would like to thank Mrs Oomen-Ruijten for her balanced resolution. I was in Turkey ten days ago and while I was there I spoke to members of the new Turkish Government and the new Parliament. I stressed the need to carry on with the reforms, with special emphasis on freedom of speech.
The Minister of Justice and other members of the Cabinet assured me that Article 301 will be amended. The new Government also promised reforms on the path toward EU membership. The resolution also refers to that membership as the ultimate goal. The resolution will therefore make a direct contribution to the reforms in Turkey, including reforms in the areas of women's rights, trade union rights and social legislation.
However, calm is needed for reforms to take place, and at the moment fear and anger are rife in Turkey. Fear of attacks by the PKK, anger that could lead to escalation. To prevent that, Turkey and the EU must join forces in order to use diplomatic and political means to prevent and punish terrorism.
President-in-Office of the Council. - (PT) Mr President, ladies and gentlemen, this lively debate was very useful to the Presidency. It has clearly demonstrated, if there were any doubt, how much the opinions and views of the many Members differ with regard to the negotiations on Turkey's accession to the European Union. However, regardless of the many opinions that may exist on this issue, I feel that this debate has clearly shown that Turkey is already a vital strategic partner of the European Union in political, economic and also security terms.
I also feel it is clear from this debate that the prospect of Turkey joining the European Union has been the driving force behind fundamental political and social reforms in Turkey. Clearly, some people regret that these reforms have not been as rapid or as extensive as might have been hoped, but the fact is that Turkey's people and Government are making gradual progress along the road set out by us, towards an increasingly democratic and pluralistic society which more fully respects the rule of law.
The Copenhagen criteria, as the guide or reference framework for this whole negotiation process, are extremely clear for both Turkey and any other candidate countries: only those countries which clearly respect our economic principles and, in particular and perhaps even more importantly, our political principles can be members of the European Union. If Turkey fully complies with these criteria, then obviously it can become a member of the European Union. This is absolutely clear and therefore cannot, or at least should not, give rise to any doubts.
As regards the PKK's terrorist attacks on the border between Turkey and Iraq, I would draw your attention to the Presidency's statement of 22 October on this issue. In that statement, the Presidency totally condemned the terrorist violence perpetrated by the PKK and expressed our active solidarity with the victims' families. We also noted that it is vital for the international community to support Turkey's efforts to fight terrorism, while respecting the rule of law, preserving international peace and stability and regional stability, and naturally calling on Turkey to refrain from taking any disproportionate military action. We also call on both the Turkish Government and the Iraqi Government to effectively cooperate to address this problem and in particular to prevent Iraqi territory from being used for terrorist actions against Turkey.
Member of the Commission. - Mr President, honourable Members, I want to thank you for this very substantive and timely debate shortly before we issue our progress report on Turkey on 6 November - that is, in two weeks. In the Commission we aim at presenting as objective and fair a report as the one presented by Ms Oomen-Ruijten.
With today's debate and your subsequent resolution, this House sends some very clear messages to Turkey. First of all, I think we all agree that now is the time to step up the reform efforts in the country for the sake of the Turkish citizens, yes, but also for making serious progress in the EU accession negotiations. Especially, there is very strong emphasis on reforms without unnecessary delay as regards the freedom of expression, the infamous Article 301 and other equivalent articles, as well as religious freedoms. Likewise, we need to see progress on women's rights, trade union rights, as well as cultural and religious rights and international obligations over Turkey.
Moreover, we condemn terrorist attacks and we understand the Turkish need to protect its citizens, but we also urge Turkey to seek a political solution in cooperation with Iraqi regional authorities and the international community and to show a sense of proportionality in its response to PKK terrorism.
Concerning the Armenian issue, the Commission supports Parliament's call, as expressed in your draft resolution, for a process of reconciliation between Turkey and Armenia. This is the best and most effective way that in time would lead to genuine results over reconciliation and justice.
We also consider that all the issues in Turkey, including the Armenian issue, should be debated openly and peacefully within Turkish society in the name of freedom of expression. Therefore, the reform of Article 301 is also essential for a serious and effective debate on the Armenian issue that could lead to genuine reconciliation.
The current restraints over freedom of expression have a chilling effect and even contribute to creating an atmosphere of intolerance and hatred, as was unfortunately and sadly shown in the case of the assassination of Hrant Dink earlier this year.
Finally, we have to recall one thing. I do, and you have also, set very strong demands for Turkey as regards the reform process and rightly so. At the same time, we need to recall that the equation works only if both sides do what they have got to do. That means, when we are firm we also must be fair. We have to keep our word and stick to the accession perspective of Turkey as outlined in the negotiation mandate.
(Applause)
Otherwise, we can shout as loud as we wish, but it would be like shouting for the forest. There would be no response, only a long silence.
Two motions for a resolution to wind up the debate have been tabled.
The debate is closed.
The vote will take place today.
Written statements (Rule 142)
in writing. - Turkey still has a long way to go before it meets the conditions for EU membership. Despite considerable progress in recent years, there are still outstanding issues about freedom of expression (particularly Article 301 of the Penal Code), human rights and Armenia.
However, I reject the arguments of those who say that Turkey should never be allowed to join on the grounds that it is not a European country. We have accepted Turkey as a full member of the Council of Europe for more than half a century. We have started accession negotiations, thereby recognising its eligibility to join the EU in principle. Those claiming that Turkey is not European really mean it is not Christian. But why should that be a criterion? The motto of the European Union is 'unity with diversity' -we are not trying to standardise cultures, but to find ways of working together while keeping our different languages, religions and so on. Accepting a secular state whose population is largely Islamic would enhance that principle.